Motion to dispense with printing granted insofar as to dispense with the printing in the record on appeal of the testimony, exhibits and briefs before the Referee, on condition that the originals thereof are filed with this court on or before the Wednesday preceding the day for which the appeal is noticed for argument, and to dispense with the printing in the record on appeal of the pleadings insofar as they were printed in the prior record on appeal on condition that one copy of the prior record on appeal is filed with this court on or before the Wednesday preceding the day for which the appeal is noticed for argument. Concur — Botein, P. J., Rabin, Valente, Stevens and Eager, JJ.